


EXHIBIT 10.2


EXECUTION VERSION


SEVERANCE AGREEMENT
Before signing this Severance Agreement (the “Agreement”), you are advised to
consult with an attorney. Your signature must be notarized.
This Agreement is entered into as of July 17, 2013 by and between Joseph A.
Carrabba (“Employee”), and Cliffs Natural Resources Inc. and its affiliates
identified in Section III.A below (collectively, the “Company”). Employee and
the Company are referred to each individually as a “Party” and collectively as
the “Parties.”
RECITALS
A.Employee’s employment with the Company will terminate on December 31, 2013 or,
at the request of the Company’s Board of Directors (the “Board”), such earlier
date on which a successor Chief Executive Officer commences employment with the
Company (the “Retirement Date”). On the Retirement Date, Employee will cease to
serve as President and Chief Executive Officer of the Company, and shall resign
from any other position that he then holds with the Company, including without
limitation as a member of the Board.
B.Employee and the Company desire to establish the terms for an amicable
separation of Employee’s employment on the Retirement Date, to facilitate an
appropriate transition of Employee’s responsibilities as to the Company and to
settle fully and finally any and all differences between them which have arisen,
or may arise, out of the employment relationship and/or the termination of that
relationship.
C.The Company desires to offer Employee the payments and benefits described
herein in connection with Employee’s termination of employment.
D.Receipt of the payments and benefits described herein requires (i) execution
and notarization, (ii) delivery to the Company, and (iii) non-revocation, of the
Release (as defined below), all within the time frames specified in the Release.
AGREEMENT
I.    TERMINATION, SEVERANCE PAYMENTS AND BENEFITS
A.
On the Retirement Date, Employee’s employment with the Company shall cease, he
shall cease to be the President and Chief Executive Officer of the Company, and
he shall resign from any other positions that he then holds with the Company as
of the Retirement Date, including without limitation as a member of the Board.
As of the Retirement Date, Employee shall be released from his duties with the
Company and cease to have any authority to conduct business on behalf of the
Company. Employee will continue to receive his base salary and employee
benefits, in the ordinary course of business consistent with past practice,
through the Retirement Date.



B.
Subject to Section I.C, Employee shall receive the following payments
(collectively, the “Payments”) and benefits (collectively, the “Benefits”) if
Employee (1) executes this Agreement, (2) signs, notarizes and delivers the
release of claims in the form attached hereto (“Release”) not earlier than the
calendar day following the Retirement Date and not later than the date provided
therein (i.e., five (5) calendar days following the Retirement Date); and (3)


1



--------------------------------------------------------------------------------




does not revoke the Release prior to the “Effective Date” (as defined in Section
V.D. of the Release):


◦
Employee shall continue to participate in the Company’s Executive Management
Performance Incentive Plan (the “EMPI Plan”) for 2013, with the bonus payout to
be determined based on actual performance during the applicable performance
period and paid, less appropriate withholdings and deductions, in a lump sum
when (but not prior to the Effective Date), and at the rate, the EMPI Plan
bonuses are paid to active employees of the Company, which is expected to be in
the first quarter of 2014. For the avoidance of doubt, (1) Employee’s EMPI Plan
bonus in respect of 2013 shall not be prorated, even if the Retirement Date
occurs prior to December 31, 2013, (2) Employee shall not participate in the
EMPI Plan for 2014 and subsequent years, and (3) Employee engaging in any
competitive activity shall not result in the forfeiture of Employee’s EMPI Plan
bonus.

◦
A cash payment equal to $5,280,000, which is equal to twenty-four (24) months
Base Pay ($1,100,000 * 2 = $2,200,000) plus two times an additional amount that
represents an annual incentive bonus payable at target ($1,100,000 * 140% * 2 =
$3,080,000), paid, less appropriate withholdings and deductions, in a lump sum
within thirty (30) days after the Retirement Date, but not prior to the
Effective Date.

◦
A cash payment in respect of Employee’s earned but unused vacation for 2013,
paid, less appropriate withholdings and deductions, in a lump sum within thirty
(30) days after the Retirement Date, but not prior to the Effective Date.

◦
If the Retirement Date occurs prior to December 31, 2013, a cash payment equal
to the base salary Employee would have earned for the period from the Retirement
Date through December 31, 2013 had he continued to work through December 31,
2013, less appropriate withholdings and deductions, in a lump sum within thirty
(30) days after the Retirement Date, but not prior to the Effective Date.

◦
Continued coverage under the medical, prescription drug, dental, and vision
benefit programs under the health care plan for active employees offered by the
Company, if any (the “Active Health Care Plan”), for Employee and Employee’s
eligible dependents, through the period described below as long as Employee or
Employee’s eligible dependents timely and properly pay(s) the same portion of
the costs of such coverages as is paid by similarly situated active employees.
Such coverages will end, as to Employee or any eligible dependent, at the
earlier of:

▪
The date Employee or the eligible dependent, as applicable, fail(s) to pay his
or her share of the costs for such coverages;

▪
The death of Employee or the eligible dependent, as applicable; or

▪
The end of the month during which Employee attains age sixty-five (65);
provided, that, in the event that Employee’s spouse on the date hereof (the
“Spouse”) has not attained age sixty-five (65) at the time that coverage under
the Active Health Care Plan ends in accordance with this subsection, the Spouse
shall be eligible to participate in the Company’s “access only” retiree medical
plan until the Spouse attains age sixty-five (65), as long as Employee or the
Spouse timely and properly pays the applicable premiums under the “access only”
retiree medical plan.

The costs of the coverage described under this Section II.B (other than the
portion paid by Employee or any eligible dependent) shall be reported to the
Internal Revenue Service as taxable income to Employee to the extent required to
avoid the benefits

2



--------------------------------------------------------------------------------




provided pursuant to such coverage being taxable to Employee or an eligible
dependent pursuant to Section 105(h) of the Internal Revenue Code of 1986, as
amended (the “Code”), or any successor provision. In the event that prior to the
expiration of this obligation, as described above, Employee obtains health care
coverage(s) from one or more subsequent employers, it is understood that during
such employment the Company’s Active Health Care Plan will be secondary to the
coverage(s) provided by the subsequent employer(s) notwithstanding the
coordination of benefit provisions of such other coverage(s) and, thus, the
availability of benefits under the Company’s Active Health Care Plan will be
determined after those of the coverage(s) provided by the subsequent employers
and may be reduced because of benefits payable under the other coverage(s).
◦
Employee shall be entitled to vest in the performance share awards held by him
on the date hereof based on actual performance through the entire applicable
performance period of each such award, in each case with the number of shares
earned prorated by multiplying (1) the number of shares earned, without regard
to this sentence, by (2) the quotient of (i) the number of full months in the
applicable performance period through December 31, 2013, over (ii) the number of
full months in such performance period; with the number of shares so earned to
be paid out in the manner and at the time (but not prior to the Effective Date)
specified by the terms of each such award. For the avoidance of doubt,
notwithstanding anything to the contrary contained in any other plan, policy or
arrangement, Employee engaging in any competitive activity shall not result in
the forfeiture of the performance share awards held by him on the date hereof.

◦
Employee shall be entitled to vest in the restricted share unit awards held by
him on the date hereof, with the number of shares earned in the case of each
such award prorated by multiplying (1) the number of shares earned, without
regard to this sentence, by (2) the quotient of (i) the number of full months in
the applicable vesting period through December 31, 2013, over (ii) the number of
full months in such vesting period; with the number of shares so earned to be
paid out in the manner and at the time (but not prior to the Effective Date)
specified by the terms of each such award. For the avoidance of doubt,
notwithstanding anything to the contrary contained in any other plan, policy or
arrangement, Employee engaging in any competitive activity shall not result in
the forfeiture of the restricted share unit awards held by him on the date
hereof.

◦
The equity grants made to Employee on each of December 17, 2009 and March 8,
2010 (the “Strategic Initiative Grants”) shall remain outstanding and shall vest
on the later of (1) December 31, 2013 or (2) the Effective Date. The number of
shares paid out pursuant to each Strategic Initiative Grant will be determined
in the sole discretion of the Compensation Committee of the Board based on its
evaluation of Employee’s performance through the Retirement Date; provided that
such number of shares shall be no less than the target number of shares, and no
greater than the maximum number of shares. For the avoidance of doubt,
notwithstanding anything to the contrary contained in any other plan, policy or
agreement, neither Employee’s termination of employment on the Retirement Date,
nor Employee engaging in any competitive activity, shall result in the
forfeiture of the Strategic Initiative Grants.

◦
Employee shall continue to be covered by any provision for indemnification by
the Company in effect on the date of the execution of this Agreement for so long
as it provides such indemnification for its active senior executives. In
addition, the Company shall continue to maintain D&O coverage that covers past
executives to the


3



--------------------------------------------------------------------------------




same extent that it covers present executives. Finally, in the event of a change
in control in which the Company is not the survivor, the Company shall use its
reasonable best efforts to require as part of such transaction that the
surviving company provide indemnification and D&O coverage that covers the past
executives of the Company.
C.
Should Employee breach any of the covenants contained in Sections V (relating to
the covenant of confidentiality, but excluding for purposes of this Section I.C
any immaterial breach with respect to immaterial confidential information),
VII (relating to covenant to cooperate with the Company), and VIX (relating to
the covenant not to solicit employees) of this Agreement, Employee shall be
required to return the Payments and the value of the Benefits already received
under this Agreement in excess of one (1) month’s Base Pay within seven (7) days
of demand by the Company, and shall receive no further Payments or Benefits
under this Agreement.

D.
Subject to Section I.C, should Employee die prior to receipt of the Payments set
forth in Section I.B, then the Payments will be payable to Employee’s estate or
otherwise inure to the benefit of his/her heirs.

E.
The term “Base Pay” shall mean Employee’s rate of annual base salary in effect
as of the Retirement Date. Base Pay does not include pension contributions made
by the Company, welfare or other fringe benefits paid for by the Company,
expense reimbursements, overtime pay, bonuses, commissions, incentive pay, or
any other special compensation.

II.    REPRESENTATIONS AND WARRANTIES
Employee understands, acknowledges and agrees that:
•
Employee has the sole right and exclusive authority to execute this Agreement;

•
The Company is not obligated to pay, and will not pay, to Employee any Payment
or Benefits until this Agreement and the Release have become effective;

•
Employee executes this Agreement knowingly and voluntarily, in order to induce
Company to provide the Payments and Benefits;

•
Employee has not sold, assigned, transferred, conveyed or otherwise disposed of
any of the claims, demands, obligations or causes of action referred to in this
Agreement;

•
No other person or entity has an interest in the claims, demands, obligations or
causes of action referred to in this Agreement;

•
The Payments and Benefits that Employee will receive in exchange for executing
this Agreement and the Release are in addition to anything of value to which
Employee is already entitled;

•
The Payments and Benefits provided for in this Agreement are the only
consideration that Employee ever will receive from the Company or any Released
Parties (as defined below) for any and all claims, demands, obligations or
causes of action released by this Agreement and the Release;

•
The Payments and Benefits provided for in this Agreement are not intended to be
provided in addition to any payments or benefits that now may be due or in the
future become due or payable to Employee under the Worker Adjustment and
Retraining Notification (“WARN”) Act (if applicable). Therefore, if WARN Act
payments are or become due to Employee, any Payment and Benefits made under this
Agreement in excess of one month’s Base Pay, up to the full amount necessary to
satisfy such


4



--------------------------------------------------------------------------------




obligation, shall be treated as having been paid in satisfaction of any such
obligation, and the rest of the Payments and Benefits shall be treated as having
been given in exchange for the other covenants, agreements and obligations of
this Agreement and the Release;
•
This Agreement and its terms shall not be construed as an admission of any
liability whatsoever on the part of the Company or any other Released Parties
described in this Agreement, by which/whom any liability is and always has been
expressly denied;

•
With the payments contemplated by this Agreement, the Company will have paid
Employee for all vacation and any other paid time off accrued through the
Retirement Date;

•
As of the date of execution of this Agreement, Employee has not filed any
administrative charges or lawsuits arising out of or relating to Employee’s
employment with the Company or the separation of that employment. If Employee
cannot represent that the statement in this paragraph is true, initial here:
_____; and

•
As of the date of execution of this Agreement, Employee has no work-related
injury and is medically stationary with no impairment of earning capacity. If
Employee cannot represent that the statement in this paragraph is true, initial
here: _____.



III.    RELEASE
A.    Employee, for himself, and his marital community (if any), agents, heirs,
executors, administrators, and assigns, hereby knowingly and voluntarily fully
releases and forever discharges from any and all agreements, debts, claims,
demands, actions, judgments, causes of action, and liabilities of every kind or
nature, known or unknown, that Employee, individually or as a member of a class,
ever had or now has, the following (referred to collectively as the “Released
Parties”):
•
Cliffs Natural Resources Inc.;

•
Cliffs North American Coal LLC;

•
Pinnacle Mining Company, LLC;

•
Oak Grove Resources, LLC;

•
Cliffs Logan County Coal LLC;

•
Cliffs Quebec Iron Mining Limited;

•
The Bloom Lake Iron Ore Mine Limited Partnership;

•
Cliffs Canadian Shared Services Inc.;

•
Northshore Mining Company;

•
Silver Bay Power Company;

•
Tilden Mining Company LC;

•
Empire Iron Mining Partnership;

•
Cliffs Mining Company;

•
Hibbing Taconite Company Joint Venture;

•
United Taconite LLC;

•
The Cleveland-Cliffs Iron Company;

•
Cliffs Mining Services Company;

•
Lake Superior & Ishpeming Railroad Company;

•
Wabush Iron Co. Ltd.;

•
Wabush Mines Joint Venture;

•
Cliffs International Management Company LLC;

•
Cliffs Sales Company;

•
Cliffs Natural Resources Exploration Ltda.;

•
Cliffs Natural Resources Pty Ltd;


5



--------------------------------------------------------------------------------




•
All affiliates of Cliffs Natural Resources Inc. not already listed above,
including without limitation any corporation or other entity which is controlled
by or under common control with Cliffs Natural Resources Inc., or which is in
the same affiliated service group or otherwise required to be aggregated with
Cliffs Natural Resources Inc. under Sections 414 or 1563 of the Internal Revenue
Code;

•
All current or former owners, officers, directors, shareholders, members,
employees, managers, agents, attorneys, partners and insurers of the above
entities; and

•
The predecessors, successors, and assigns of the above entities and individuals
and the spouses, children, and family members of the above individuals.



B.    Without limiting the generality of this Agreement, Employee acknowledges
and agrees that this Agreement is intended to bar every claim, demand, and cause
of action, including without limitation any and all claims arising under the
following laws, as amended from time to time:
•
The federal Civil Rights Acts of 1866, 1871, 1964 and 1991 and all similar state
civil rights statutes;

•The Employee Retirement Income Security Act of 1974;
•The Fair Labor Standards Act;
•The Rehabilitation Act of 1973;
•The Occupational Safety and Health Act;
•The Mine Safety and Health Act;
•The Health Insurance Portability and Accountability Act;
•The Americans with Disabilities Act;
•The National Labor Relations Act;
•The Family and Medical Leave Act;
•The Equal Pay Act;
•The Worker Adjustment and Retraining Notification Act;
•The Lily Ledbetter Fair Pay Act;
•The Ohio Civil Rights Act;
•State wage payment statutes;
•State employment statutes;
•Any statutes regarding the making and enforcing of contracts;
•Any whistleblower statute; and
•All similar provisions under all other federal, state and local laws.


C.    Without limiting the generality of this Agreement, Employee further
acknowledges and agrees that this Agreement is intended to bar all equitable
claims and all common law claims, including without limitation claims of or for:
•Breach of an express or an implied contract;
•Breach of the covenant of good faith and fair dealing;
•
Unpaid wages, salary, commissions, vacation or other employee benefits;

•Unjust enrichment;
•Negligent or intentional interference with contractual relations;
•Negligent or intentional interference with prospective economic relations;
•Estoppel;
•Fraud;
•Negligence;
•Negligent or intentional misrepresentation;
•Personal injury;
•Slander;
•Libel;

6



--------------------------------------------------------------------------------




•Defamation;
•False light;
•Injurious falsehood;
•Invasion of privacy;
•Wrongful discharge;
•Failure to hire;
•Retaliatory discharge;
•Constructive discharge;
•Negligent or intentional infliction of emotional distress;
•Negligent hiring, supervision or retention;
•Loss of consortium; and
•Any claims that may relate to drug and/or alcohol testing.


D.    Employee further understands, acknowledges and agrees that this Agreement
is a general release, and that Employee further waives and assumes the risk of
any and all claims which exist as of the date this Agreement is executed,
including those of which Employee does not know or suspect to exist, whether
through ignorance, oversight, error, negligence, or otherwise, and which, if
known, would materially affect Employee’s decision to sign this Agreement.


E.    Employee further understands, acknowledges and agrees that this Agreement
waives any right Employee has to recover damages in any lawsuit brought by
Employee as well as in a lawsuit brought by any third party, including without
limitation the Equal Employment Opportunity Commission (the “EEOC”) or any
similar state agency. Employee is not, however, waiving the right to file a
charge with the EEOC or any similar state agency.


F.    This Agreement shall not be interpreted to release or require the release
of the Company or the Released Parties from any:
•
Claims for Payments or Benefits under this Agreement; or

•
Claims for benefits under any pension plan or welfare plan of the Company; or

•
Claims arising out of acts or practices which occur after the execution of this
Agreement.

The Company agrees to indemnify Employee for actions occurring during his
employment to the same extent provided during his employment. This provision is
not meant to expand Company’s obligations.


IV.    REPRESENTATION OF UNDERSTANDING OF RELEASE
Employee acknowledges that Employee has had the opportunity to consult an
attorney of Employee’s own choosing before entering into this Agreement.
Employee represents and warrants that Employee has read all of the terms of this
Agreement and that Employee fully understands and voluntarily accepts these
terms. Employee further acknowledges and agrees that Employee has been given a
reasonable period of time within which to consider this Agreement.


V.    CONFIDENTIAL INFORMATION AND COVENANTS
Employee represents that, during Employee’s employment with the Company,
Employee has not breached any confidentiality agreement to which Employee is a
party. Employee further represents and warrants that Employee will continue to
abide by the terms of any confidentiality agreement applicable to Employee after
the Retirement Date.

7



--------------------------------------------------------------------------------






VI.    RETURN OF COMPANY PROPERTY
A.    Employee agrees to return to the Company by the fifth (5th) calendar day
following the Retirement Date all originals and copies of the Company’s
property, documents and information in Employee’s possession, regardless of the
form on which such information has been maintained or stored, including without
limitation, computer disks, tapes or other forms of electronic storage, Company
credit cards (including telephone credit cards), tools, equipment, keys,
identification, software, computer access codes, disks and instructional
manuals, and all other property prepared by, or for, or belonging to the
Company. Employee further agrees that, as of the fifth (5th) calendar day
following the Retirement Date, he will not retain any documents or other
property belonging to Company. For the avoidance of doubt, Employee shall not be
required to return to the Company items not material to the business of the
Company or its affiliates that are of nominal or sentimental value.


B.    Employee must comply fully with this Section VI before the Company is
obligated to perform under Section I.


VII.    COOPERATION
During the period from the Date hereof through the Retirement Date, Employee
shall use his best efforts to perform his duties to the Company. Following the
Retirement Date, Employee shall continue to fully and reasonably cooperate with
the Company in effecting a smooth transition, and shall timely provide such
information as the Company may reasonably request regarding operations and
information within Employee’s knowledge while Employee was employed by the
Company. Employee’s responsibilities under this Section VII shall terminate on
the first anniversary of the Retirement Date; provided, that, Employee agrees to
cooperate after such first anniversary to assist the Company in connection with
disputes with third parties involving the Company with respect to periods of
active employment by Employee with the Company. In no event will the Company
unduly interfere with the business of Employee.


VIII.    NON-DISPARAGEMENT
Employee shall not make any negative statements orally or in writing about
Employee’s employment with the Company, about the Company or its affiliates or
any of its employees or products, to anyone other than to the EEOC or any
similar state agency, Employee’s immediate family, and Employee’s legal
representatives or financial advisors. Nothing herein shall prevent Employee
from testifying truthfully in a legal proceeding or governmental administrative
proceeding. Employee may indicate on employment applications that Employee was
employed by the Company, Employee’s duties, length of employment, and salary.
The Company shall not make any negative statements orally or in writing about
Employee’s employment with the Company to anyone other than to the EEOC or any
similar state agency and the Company’s legal representatives. Nothing herein
shall prevent the Company from testifying truthfully in a legal proceeding or
governmental administrative proceeding.


IX.    NON-SOLICITATION
Employee agrees that, during his period of employment and the period beginning
on his Retirement Date and ending twelve (12) months following the Retirement
Date, Employee shall not directly or indirectly contact, approach or solicit for
the purpose of offering employment to, or directly or indirectly actually hire,
any person employed by the Company or its affiliates (or who was employed by the
Company or its affiliates during the six (6) month period immediately prior to
such solicitation or hire), without the prior written consent of the Company;
provided, however, that this Section IX

8



--------------------------------------------------------------------------------




shall not preclude Employee from soliciting for employment (but shall, for the
avoidance of doubt, prohibit hiring) any such person who responds to a general
solicitation through a public medium that is not targeted at such person.


X.    SEVERABILITY
In the event that any provision(s) of this Agreement is found to be
unenforceable for any reason whatsoever, the unenforceable provision shall be
considered to be severable, and the remainder of this Agreement shall continue
in full force and effect.


XI.    BINDING EFFECT
This Agreement shall be binding upon and operate to the benefit of Employee, the
Company, the Released Parties, and their successors and assigns.


XII.    WAIVER
No waiver of any of the terms of this Agreement shall constitute a waiver of any
other terms, whether or not similar, nor shall any waiver be a continuing
waiver. No waiver shall be binding unless executed in writing by the Party
making the waiver. The Company or Employee may waive any provision of this
Agreement intended for its/his benefit, but such waiver shall in no way excuse
the other Party from the performance of any of its/his other obligations under
this Agreement.


XIII.    GOVERNING LAW
This Agreement shall be governed by and construed in accordance with the laws of
the State of Ohio, without regard to the principles of conflicts of law, except
to the extent those laws are preempted by federal law.


XIV.    SUBSEQUENT MODIFICATIONS
The terms of this Agreement may be altered or amended, in whole or in part, only
upon the signed written agreement of all Parties to this Agreement. No oral
agreement may modify any term of this Agreement.


XV.    ENTIRE AGREEMENT
This Agreement constitutes the sole and entire agreement of the Parties with
respect to the subject matter hereof, and supersedes any and all prior and
contemporaneous agreements, promises, representations, negotiations, and
understandings of the Parties, whether written or oral. There are no agreements
of any nature whatsoever among the Parties except as expressly stated herein.


XVI.    ATTORNEYS’ FEES AND COSTS
In the event of litigation arising out of any other alleged breach of this
Agreement, the prevailing Party shall be entitled to an award of its reasonable
attorneys’ fees and costs.


XVII.    SECTION 409A
The Parties acknowledge that Employee shall incur a “separation from service,”
within the meaning of Section 409A of the Code (“Section 409A”), no later than
the Retirement Date. Notwithstanding anything in this Agreement to the contrary,
if Employee is considered a “specified employee” (as defined in Section 409A),
any amounts paid or provided under this Agreement shall, to the extent necessary
in order to avoid the imposition of a penalty tax on Employee under

9



--------------------------------------------------------------------------------




Section 409A, be delayed for six months after Employee’s “separation from
service” within the meaning of Section 409A, and the accumulated amounts shall
be paid in a lump sum within ten (10) calendar days after the end of the six
(6)-month period. If Employee dies during the six-month postponement period
prior to the payment of benefits, the payments which are deferred on account of
Section 409A shall be paid to the personal representative of Employee’s estate
within 60 calendar days after the date of Employee’s death. For purposes of this
Agreement, each amount to be paid or benefit to be provided to Employee pursuant
to this Agreement shall be construed as a separate identified payment for
purposes of Section 409A. All reimbursements and in-kind benefits provided under
the Agreement shall be made or provided in accordance with the requirements of
Section 409A, including, where applicable, the requirement that (i) any
reimbursement is for expenses incurred during the period of time specified in
this Agreement, (ii) the amount of expenses eligible for reimbursement, or
in-kind benefits provided, during a calendar year may not affect the expenses
eligible for reimbursement, or in kind benefits to be provided, in any other
calendar year, (iii) the reimbursement of an eligible expense will be made no
later than the last calendar day of the calendar year following the year in
which the expense is incurred, and (iv) the right to reimbursement or in kind
benefits is not subject to liquidation or exchange for another benefit.


[Signature Page Follows]

10



--------------------------------------------------------------------------------




Date: July 17, 2013
 
/s/ Joseph A. Carrabba
 
 
Joseph A. Carrabba
 
 
 
State of OHIO )
 
 
                                     ) ss
 
 
County of CUYAHOGA)
 
 



On this17th day of July, 2013, before me personally appeared Joseph A. Carrabba,
to me known to be the person described in and who executed the Severance
Agreement and acknowledged that he/she executed the same as his/her free act and
deed.




IN TESTIMONY WHEREOF, I have hereunto set my hand and affixed my official seal
in the County and State aforesaid, the day and year first above written.






 
 
/s/ Robert J. Bonko
 
 
Notary Public
 
 
 
My Commission Expires:
 
No expiration date









CLIFFS NATURAL RESOURCES INC.
 
 
 
/s/ James Michaud
James Michaud
Executive Vice President, Chief Human Resources Officer








11

